J-S77013-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

U.S. BANK N.A.,                                         IN THE SUPERIOR COURT OF
                                                              PENNSYLVANIA
                              Appellee

                        v.

STEPHEN M. SCHWARTZ AND ALMA B.
SCHWARTZ,

                              Appellants                    No. 1002 MDA 2017


                  Appeal from the Order Entered May 17, 2017
               In the Court of Common Pleas of Lancaster County
                       Civil Division at No(s): CI-13-08876


BEFORE: BENDER, P.J.E., LAZARUS, J., and STEVENS, P.J.E.*

MEMORANDUM BY BENDER, P.J.E.:                           FILED FEBRUARY 20, 2018

        Appellants, Stephen M. Schwartz and Alma B. Schwartz, appeal from

the May 17, 2017 order granting summary judgment in favor of Appellee,

U.S. Bank N.A. After careful review, we affirm.

        The   trial   court   summarized       the   relevant   facts   and   procedural

background of this case in its Pa.R.A.P. 1925(a) opinion, as follows:

               [Appellants] executed a mortgage and promissory note in
        the amount of $181,600.00 on the property at 304 Aletha Lane,
        Millersville, PA 17551.    This sum was payable in monthly
        installments.    The original mortgagee was Arlington Capital
        Mortgage Corp. (“Arlington”).      [Appellee] was made the
        mortgagee by assignment on May 18, 2010, when the Mortgage
        Electronic Registration Systems, Inc., as nominee for Arlington,
        assigned its note and mortgage to [Appellee]. [Appellants]
____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S77013-17


       failed to make payments due beginning in March 2009, thus
       defaulting on the mortgage and note.

             [Appellee] filed its complaint in mortgage foreclosure on
       September 10, 2013 (“Complaint”).             [Appellants] filed
       preliminary objections on November 12, 2013. These were
       overruled by court order dated August 1, 2014. [Appellants]
       appealed to the Pennsylvania Superior Court, but their appeal
       was dismissed when they failed to file a supporting brief.
       [Appellants] then filed an answer and new matter on September
       14, 2015, and [Appellee] filed a reply on September 23, 2015.
       On March 22, 2017, [Appellee] filed its motion for summary
       judgment. [Appellants] responded on April 21, 2017, and filed a
       memorandum of law on May 3, 2017. [Appellee] replied on May
       5, 2017. The court issued its order granting [Appellee’s] motion
       on May 17, 2017.

Trial Court Opinion (“TCO”), 8/9/17, at 1-2.

       On June 13, 2017, Appellants filed a notice of appeal, followed by a

timely, court-ordered Rule 1925(b) concise statement of errors complained

of on appeal. Appellants raise the following issues for our review:

       I.     Did [Appellants] set forth specific facts demonstrating a
              genuine issue of material fact which would make a grant of
              summary judgment improper and did [Appellants] plead
              those facts with particularity?

       II.    Were [Appellants’] denials of indebtedness, when read
              together with the record as a whole, specific or general
              denials[,] and did the trial court err in concluding that
              [Appellants] made general denials only?

       III.   Does [Appellee’s] Motion for Summary Judgment survive
              application of the Nanty-Glo Rule?[1]

Appellants’ Brief at 9.



____________________________________________


1   See Nanty-Glo v. American Surety Co., 163 A. 523 (Pa. 1932).



                                           -2-
J-S77013-17



     Our standard of review with respect to a trial court’s decision to grant

or deny a motion for summary judgment is well-settled:

     A reviewing court may disturb the order of the trial court only
     where it is established that the court committed an error of law
     or abused its discretion. As with all questions of law, our review
     is plenary.

           In evaluating the trial court’s decision to enter summary
     judgment, we focus on the legal standard articulated in the
     summary judgment rule. Pa.R.C.P. 1035.2. The rule states that
     where there is no genuine issue of material fact and the moving
     party is entitled to relief as a matter of law, summary judgment
     may be entered. Where the non-moving party bears the burden
     of proof on an issue, he may not merely rely on his pleadings or
     answers in order to survive summary judgment. Failure of a
     non-moving party to adduce sufficient evidence on an issue
     essential to his case and on which it bears the burden of proof
     establishes the entitlement of the moving party to judgment as a
     matter of law. Lastly, we will view the record in the light most
     favorable to the non-moving party, and all doubts as to the
     existence of a genuine issue of material fact must be resolved
     against the moving party.

Thompson v. Ginkel, 95 A.3d 900, 904 (Pa. Super. 2014) (citations

omitted).

     To begin, we note that although Appellants’ brief lists three issues in

its Statement of Questions Involved, the Argument section of the brief only

contains arguments corresponding with issues two and three.       It appears

that Appellants have abandoned their first claim regarding whether specific

facts sufficient to demonstrate a genuine issue of material fact have been

presented. The Argument section of Appellants’ brief is completely devoid of

any discussion or analysis pertaining to the first issue.       Pursuant to

Pennsylvania Rules of Appellate Procedure 2119, which governs appellate


                                   -3-
J-S77013-17



briefs, “[t]he argument shall be divided into as many parts as there are

questions to be argued; and shall have at the head of each part—in

distinctive type or in type distinctively displayed—the particular point treated

therein, followed by such discussion and citation of authorities as are

deemed pertinent.” Pa.R.A.P. 2119(a). “Issues not properly developed or

argued in the argument section of an appellate brief are waived.” Kituskie

v. Corbman, 682 A.2d 378, 383 (Pa. Super. 1996).                      Thus, we are

constrained to deem this issue waived.

       Nevertheless, even if Appellants’ first claim had been properly

preserved, we would deem it meritless.            The trial court found that Appellee

is the holder of the note and mortgage. TCO at 5. It is well-established that

“[t]he holder of a mortgage has the right, upon default to bring a foreclosure

action.” Bank of America, N.A. v. Gibson, 102 A.3d 462, 464 (Pa. Super.

2014).2     In an action for mortgage foreclosure, the entry of summary

judgment is proper if the mortgagors admit: (1) the mortgage is in default;

(2) they have failed to pay interest on the obligation; and (3) the recorded

mortgage is in the specified amount.             Cunningham v. McWilliams, 714
A.2d 1054, 1057 (Pa. Super. 1998). “This is so even if the mortgagors have
____________________________________________


2 A promissory note endorsed “in blank,” as in the instant matter, is a bearer
instrument. The person in possession of such an instrument is the holder
with the exclusive right to enforce the instrument to the exclusion of all
others. Id. (citing 13 Pa.C.S. §§ 3109(a), 3205(b), and 3301). The record
reflects that Appellee held the note prior to and at the time of instituting the
foreclosure proceedings. Id.



                                           -4-
J-S77013-17



not admitted the total amount of the indebtedness in their pleadings.” Id.

Instantly, the trial court held that Appellee established each of the

aforementioned elements. TCO at 3.3 After careful review of the record, we

discern no error of law or abuse of discretion by the trial court.

        Next, Appellants aver that the trial court erred in determining that only

general denials were made regarding their indebtedness.           Unfortunately,

Appellants have failed to properly develop their argument.           “The Rules of

Appellate Procedure state unequivocally that each question an appellant

____________________________________________



3   More specifically, the trial court opined:

        [Appellants] denied paragraph 7 of [Appellee’s] complaint,
        [which avers that the mortgage is in default due to Appellants’
        failure to make payments and states the amounts due and
        owing, including interest,] but they failed to set forth any facts
        supporting their denials. Rather than adducing facts showing
        that the mortgage was not in default, that the amount claimed
        by [Appellee] was incorrect, or that they had not failed to pay
        upon their obligation, [Appellants] instead made a legal attack
        upon [Appellee’s] status as a real party in interest and holder of
        the note and mortgage of record. The court found this argument
        entirely unpersuasive…. As such, no genuine issues of material
        fact remain. See Ertel v. Patriot-News Co., 674 A.2d 1038,
        1042 (Pa. 1996) (“[W]e hold that a non-moving party must
        adduce sufficient evidence on an issue essential to his case and
        on which he bears the burden of proof such that a jury could
        return a verdict in his favor. Failure to adduce this evidence
        establishes that there is no genuine issue of material fact and
        the moving party is entitled to judgment as a matter of law.”)
        (emphasis added).

Id.




                                           -5-
J-S77013-17



raises is to be supported by discussion and analysis of pertinent authority.”

Estate of Haiko v. McGinley, 799 A.2d 155, 161 (Pa. Super. 2002);

Pa.R.A.P. 2119(b). We have clearly stated:

     “Appellate arguments which fail to adhere to these rules may be
     considered waived, and arguments which are not appropriately
     developed are waived. Arguments not appropriately developed
     include those where the party has failed to cite any authority in
     support of a contention.” Lackner v. Glosser, 892 A.2d 21,
     29–30 (Pa. Super. 2006) (citations omitted). This Court will not
     act as counsel and will not develop arguments on behalf of an
     appellant. Irwin Union National Bank and Trust Company
     v. Famous…, 4 A.3d 1099, 1103 (Pa. Super. 2010) (citing
     Commonwealth v. Hardy, 918 A.2d 766, 771 (Pa. Super.
     2007)). Moreover, we observe that the Commonwealth Court,
     our sister appellate court, has aptly noted that “[m]ere issue
     spotting without analysis or legal citation to support an assertion
     precludes our appellate review of [a] matter.” Boniella v.
     Commonwealth, 958 A.2d 1069, 1073 n. 8 (Pa. Cmwlth. 2008)
     (quoting Commonwealth v. Spontarelli, 791 A.2d 1254, 1259
     n. 11 (Pa. Cmwlth. 2002)).

Coulter v. Ramsden, 94 A.3d 1080, 1088-89 (Pa. Super. 2014).

     Here, Appellants contend that they have not admitted default under

the note. The relevant argument section of their brief, however, consists of

a mere two paragraphs - the first of which contains solely general

statements of law regarding the entry of summary judgment in a mortgage

foreclosure action.     See Appellants’ Brief at 14-15.       In the second

paragraph, Appellants simply assert they have not admitted default under

the note and state that, rather, “no indebtedness accrued to them at time of

closing….” Id. at 15.   Appellants provide no further analysis and fail to cite




                                    -6-
J-S77013-17



to any authority in support of their contentions.         Accordingly, we deem

Appellants’ second claim waived.

       Regardless, even if this claim had been properly preserved, we note

that it is wholly without merit. As the trial court acknowledged, Appellants

denied the default averred in paragraph 7 of the complaint, but failed to set

forth any facts supporting their denial. TCO at 6. Moreover, the court found

that Appellants responded with only general denials to the relevant

allegations in Appellee’s motion for             summary judgment.4    See id.

Specifically, the court stated:

       In paragraph 6, [Appellee] avers that “the Mortgage is due for
       the March 1, 2009 payment, a period in excess of seven (7)
       years and nine (9) months.” [Appellants] respond in relevant
       part that they are “without sufficient knowledge to confirm or
       deny the statement of the affiant.” In paragraph 7 of the
       complaint, [Appellee] avers that “[Appellants’] default is also
       evidenced by [Appellee’s] loan history, a copy of which is
       attached hereto, made party hereof, and marked as Exhibit C.”
       [Appellants] respond in relevant part that they are “without
       sufficient knowledge to confirm or deny the statements of the
       affiant.” As [Appellants] possess information regarding any loan
       payments they may have made subsequent to March of 2009
       and not reflected in the loan history supplied by [Appellee], their
       denials are merely general, and the court did not err in
       concluding so. See Cercone v. Cercone, 386 A.2d 1 (Pa.
       Super. 1978).[5]
____________________________________________


4General denials constitute admissions where specific denials are required.
Gibson, 102 A.3d at 466; Pa.R.C.P. 1029(b).

5 More recently, this Court has stated: “[I]n mortgage foreclosure actions,
general denials by mortgagors that they are without information sufficient to
form a belief as to the truth of averments as to the principal and interest
owing must be considered an admission of those facts.” U.S. Bank, N.A. v.
(Footnote Continued Next Page)


                                           -7-
J-S77013-17



TCO at 6 (citations to record omitted).             Based on the foregoing, we

ascertain no error of law or abuse of discretion by the trial court.

      Additionally, we note that Appellants’ argument is largely based on its

view that the assignment of the mortgage to Appellee was invalid.

Appellants’ argument is not cognizable, however, because Appellants do not

have standing to challenge the validity of the assignment. In Pennsylvania,

a mortgagor has no standing to challenge the assignment or transfer of a

note and mortgage.        See J.P. Morgan Chase Bank, N.A. v. Murray, 63
A.3d 1258, 1264 (Pa. Super. 2013).             The transfer of a note is a matter

between the transferor and the transferee and a mortgagor cannot rely on

defenses belonging to the transferor. Bookmyer v. Davies, 69 Pa. Super.
240, 242 (1918). Such defenses are not relevant to a mortgage foreclosure

action because once a debt is satisfied, the debtor cannot be required to

satisfy the debt again, “even if the recipient of the debtor’s performance is

not the holder of the note in question.”             Murray, 63 A.3d at 1263.

Accordingly, this Court has consistently stressed that the chain of possession

of a note is immaterial to its enforceability.            CitiMortgage, Inc. v.


(Footnote Continued) _______________________

Pautenis, 118 A.3d 386, 396 (Pa. Super. 2015).        In reaching this
conclusion, we referenced a prior opinion wherein this Court stated:
“Unquestionably, apart from the mortgagee, the mortgagors are the only
parties who would have sufficient knowledge on which to base a specific
denial[.]” Id. (citing New York Guardian Mortgage Corp. v. Dietzel, 524
A.2d 951, 952 (Pa. Super. 1987)).




                                          -8-
J-S77013-17



Barbezat, 131 A.3d 65, 72 (Pa. Super. 2016).                See also Gerber v.

Peirgrossi, 142 A.3d 854, 862-63 (Pa. Super. 2016) (citing Murray, 63
A.3d at 1266).

        Lastly, Appellants argue that the Nanty-Glo rule precluded entry of

summary judgment in favor of Appellee, because the court relied solely on

oral testimony.        Appellants further allege that because the mortgage

originated in 2005 but was not assigned to Appellee until 2010, that

Appellee relies on the prior servicer’s loan records for the first five years

and, thus, the loan history does not satisfy the business records exception to

the hearsay rule.6 See Appellants’ Brief at 15-18. After careful review, we

conclude that Appellants’ claim is without merit.

        Nanty-Glo prohibits entry of summary judgment based exclusively on

the moving party’s oral testimony, either through testimonial affidavits or

deposition testimony, to establish absence of genuine issue of material fact.

Porterfield v. Trustees of Hosp. of University of Pennsylvania, 657
A.2d 1293, 1294-95 (Pa. Super. 1995).            However, an exception to this rule

exists “where the moving party supports the motion by using admissions of

the opposing party or the opposing party’s own witness.” Id. at 1295. We

agree with the trial court that this matter falls within the exception to the

Nanty-Glo Rule.


____________________________________________


6   See Pa.R.E. 801(c), 803(6).



                                           -9-
J-S77013-17



       As noted by the trial court:

       In this case, [Appellee] relies upon its own testimonial affidavit
       but also [Appellants’] admissions.      Admissions include facts
       admitted in pleadings. See Durkin v. Equine Clinics, Inc.,
       546 A.2d 665, 670 (Pa. Super. 1988). “Averments in a pleading
       to which a responsive pleading is required are admitted when
       not denied specifically or by necessary implication.” Pa.R.C.P.
       1029(b). “[I]n mortgage foreclosure actions, general denials by
       mortgagors that they are without information sufficient to form a
       belief as to the truth of averments as to the principal and
       interest owning [sic] must be considered an admission of those
       facts.” First Wis. Trust Co. v. Strausser, 653 A.2d 688, 692
       (Pa. Super. 1995). [Appellants] made only general denials to
       [Appellee’s] motion for summary judgment, specifically
       [Appellee’s] averments of default and amount due….
       [Appellee’s] motion for summary judgment therefore clearly falls
       within the exception to Nanty-Glo.

TCO at 5-6.       By their ineffective denials and improper claims of lack of

knowledge, Appellants admitted the material allegations of the complaint,

which permitted the trial court to enter summary judgment on those

admissions.

       Finally,   insofar   as   Appellants    contend   that   Appellee’s   affidavit

constitutes hearsay, we note that the referenced loan history documents

appear to be records of regularly conducted activity, or business records,

and would be admissible at trial with proper foundation.               See Pa.R.E.

803(6); 42 Pa.C.S. § 6108.7 In response to Appellants’ misguided assertion
____________________________________________


7Similar to the business records exception to the hearsay rule, the Uniform
Business Records as Evidence Act states:

       A record of an act, condition or event shall, insofar as relevant,
       be competent evidence if the custodian or other qualified witness
(Footnote Continued Next Page)


                                          - 10 -
J-S77013-17



that Appellee must produce an affidavit “from someone with knowledge from

the prior servicer as to those servicing records dating from year 2005 to the

date of assignment[,]” Appellants’ Brief at 18, we emphasize the following:

      It is not essential under the Uniform Business Records as
      Evidence Act to produce either the person who made the entries
      or the custodian of the record at the time the entries were
      made…. [T]he law does not require that a witness qualifying
      business records even have a personal knowledge of the facts
      reported in the business record. As long as the authenticating
      witness can provide sufficient information relating to the
      preparation and maintenance of the records to justify a
      presumption of trustworthiness for the business records of a
      company, a sufficient basis is provided to offset the hearsay
      character of the evidence.

Bayview Loan Servicing LLC v. Wicker, 163 A.3d 1039, 1048 (Pa. Super.

2017) (quoting Boyle v. Steiman, 631 A.2d 1025, 1032-33 (Pa. Super.

1993)). With the foregoing in mind, we discern that the affidavit and loan

history produced by Appellee are sufficient to satisfy the business records

exception to the hearsay rule.

      As Appellants failed to establish a genuine issue of material fact, we

conclude that the trial court did not commit an error of law or abuse its

discretion when it granted Appellee’s motion for summary judgment.


(Footnote Continued) _______________________

      testifies to its identity and the mode of its preparation, and if it
      was made in the regular course of business at or near the time
      of the act, condition or event, and if, in the opinion of the
      tribunal, the sources of information, method and time of
      preparation were such as to justify its admission.

42 Pa.C.S. § 6108(b).



                                         - 11 -
J-S77013-17



     Order affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/20/2018




                          - 12 -